UNITED STATES COURT OF APPEALS
Filed 5/8/96
                                   TENTH CIRCUIT




SONNY LAUREN HARMON,

               Petitioner-Appellant,
                                                            No. 95-6463
v.                                                     (W. Dist. of Oklahoma)
                                                      (D.C. No. CIV-95-429-C)
STEVE HARGETT,

               Respondent-Appellee.




                             ORDER AND JUDGMENT*


Before ANDERSON, BARRETT, MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. This case is therefore submitted

without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
        Petitioner, a state prison inmate, appeals from the district court’s denial of his

petition for a writ of habeas corpus under 28 U.S.C. § 2254. Petitioner sought habeas

relief on the grounds that 1) his Sixth Amendment right to confrontation was violated by

the trial court’s restriction of his attorney’s cross-examination of the State’s witnesses; 2)

his right to a speedy trial was violated when the State was permitted to amend its

Information and the case was remanded for a preliminary hearing; 3) his Fourth

Amendment rights were violated by the trial court’s failure to sustain his motion to

suppress evidence obtained during an inventory search of his vehicle; 4) the trial court

erred by admitting fingerprint evidence for which no proper foundation was laid; and 5)

that the prior conviction used to enhance his punishment was too remote to be used to

enhance his sentence. The district court denied the petition and this appeal followed.1

        Having carefully considered the record on appeal, we affirm substantially for the

reasons stated in the magistrate’s Report and Recommendation dated November 15, 1995.

        The judgment of the United States District Court for the Western District of

Oklahoma is hereby AFFIRMED.

                                                    ENTERED FOR THE COURT



                                                    Michael R. Murphy
                                                    Circuit Judge



        We grant the issuance of a certificate of probable cause to reach the merits in this
        1

case.

                                               2